WISE, Judge,
concurring in part and dissenting in part.
I concur in those portions of the majority opinion affirming Radney’s conviction for failing to register as a convicted felon and reversing Radney’s conviction for possession of drug paraphernalia and rendering a judgment in his favor as to that conviction.
I respectfully dissent from that portion of the majority opinion reversing Radney’s conviction for failing to register as a sex offender and rendering a judgment in his favor as to that conviction. In my opinion, a federal court meets the definition of “similar” as that word is defined in Black’s Law Dictionary. I do not believe that the Legislature intended to exempt individuals convicted of sex offenses in federal courts — particularly those individuals convicted in a federal court within the State of Alabama — from the registration requirements of § 13A-11-200, Ala.Code 1975. Therefore, I must dissent from the majority’s decision as to this conviction.